In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00220-CR



      SHAHID KARRIEM ANSARI, III, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 354th District Court
                Hunt County, Texas
               Trial Court No. 27,739




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER

       Shahid Karriem Ansari, III, appeals from his conviction of burglary of a habitation and the

resulting sentence of seven years’ imprisonment. The clerk’s record in this matter was filed March

26, 2015, and the reporter’s record was filed May 21, 2015, making Ansari’s brief originally due

June 22, 2015. This deadline was extended once by this Court on the motion of Ansari’s appellate

counsel, Jason A. Duff, resulting in the most recent due date of July 22, 2015. Duff has now filed

a second motion seeking an additional extension of the briefing deadline.

       We have reviewed the second motion to extend time as well as the appellate record, and

we find no compelling information to convince us that this brief requires more time to prepare.

The motion to extend time to file Ansari’s appellate brief is overruled.

       We order Duff to file Ansari’s appellate brief with this Court on or before August 21, 2015.

       IT IS SO ORDERED.

                                                     BY THE COURT

Date: July 28, 2015




                                                 2